Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 16/803,591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853